Citation Nr: 0328437	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-03 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from September 1972 
to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for bilateral knee disorders.


FINDINGS OF FACT

1.  In October 1989, the RO denied service connection claims 
for bilateral knee disorders.  The RO properly notified the 
veteran of that decision in October 1989, and he did not 
appeal it.  

2.  Since the October 1989 rating action, evidence bearing 
directly and substantially on the claims of entitlement to 
service connection for bilateral knee disorders, which is 
neither cumulative nor redundant and which is, by itself or 
in combination with other evidence, so significant that it 
must be considered in order to fairly decide the merits of 
the claim, has not been submitted.


CONCLUSIONS OF LAW

1.  The October 1989 RO decision denying service connection 
for bilateral knee disorders is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200 (2003).  

2.  New and material evidence has not been received, and the 
claim for service connection for bilateral knee disorders may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
statute redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003).  The final rules implementing the VCAA were 
published on August 29, 2001.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified, by means of the 
discussions in the February 2001 rating decision and January 
2002 statement of the case, of the criteria for establishing 
service connection, the pertinent law and regulations, and 
the reasons for the denial of his claim.  He has been 
informed, therefore, of what the evidence needs to show in 
order for his claims to be granted.  

The veteran was also notified of the VCAA in the January 2002 
development letter from the RO, which also informed him of 
who is responsible for producing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran's service medical records and VA 
treatment records, as well as his private treatment records, 
are of record, as set forth below.  There is no indication of 
any additional and available relevant records that the RO has 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  A medical examination is unnecessary in the present 
case, because the duty to provide a medical examination 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured.  As 
discussed below, new and material evidence has not been 
presented in this case.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  
The requirements of the VCAA have been met.  

The Board notes that, in a recent decision, the United States 
Court of Appeals for the Federal Circuit invalidated a 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  In the 
instant case, in the January 2002 VCAA letter to which 
reference has been made above, the veteran was advised that 
he had 60 days to respond to the request for additional 
information.  Additional evidence (in the form of VA records) 
was received and accepted during that period.


Moreover, the veteran has subsequently been given the 
opportunity to submit additional evidence, and, in statements 
from the veteran dated in both March and June 2002, he 
requested that his appeal to the Board be expedited, 
indicated that he had no additional evidence to submit, and 
waived the 60-day due process period.  In view of the 
foregoing, the Board finds that the record is complete and 
that a remand for additional notification would serve no 
useful purpose and serve only to delay a final decision in 
this matter.  

II.  Factual Background

The service medical records show that the veteran was treated 
for chondromalacia of the right knee in March 1976 and for 
right knee pain in May 1976.  The September 1976 separation 
examination report revealed that the veteran had no 
musculoskeletal or lower extremity complaints or 
abnormalities. 

In July 1989, the veteran filed his original service 
connection claim for bilateral knee disabilities, indicating 
that VA had treated him in July 1989.  

The RO denied the claim for bilateral knee disabilities in an 
October 1989 rating action, reasoning that any in-service 
knee disorder had resolved, in the absence of evidence of 
continuity of symptomatology from 1976 to 1989.  The veteran 
was notified of that decision in October 1989, and he did not 
appeal it. 

In a statement provided in October 1989, the veteran 
explained that he had sustained several knee injuries during 
service by falling on top of rocks.  He stated that he had 
reported these injuries and sought medical attention, and 
that they were treated with bandages.  He said he had been 
seen by a specialist on two occasions.  He further stated 
that he had performed light duty for the remainder of his 
enlistment, and was unable to complete a 10-mile hike at one 
point.  He did not assert that his condition had continued 
during the years after his separation from active duty.




By letter in December 1989, the RO notified the veteran that 
his claim for disability of the knees had been denied, and 
that he would need to submit new and material evidence in 
order to reopen the claim.

The veteran filed to reopen the left knee claim in January 
1991.  In correspondence from the RO dated in March 1991, he 
was advised that new and material evidence was required to 
reopen the claim, as it had became final a year after notice 
of the October 1989 rating action, which had not been 
appealed.  The veteran did not submit any additional 
evidence, and no further action was taken by the RO.  

The veteran filed to reopen the claim for bilateral knee 
disorders in October 2000.  In December 2000, the RO issued a 
duty-to-assist letter explaining the procedures and advising 
him of the requirement that new and material evidence be 
submitted to reopen the claim.  The claim was denied by the 
RO in February 2001, as it was determined that no reply or 
evidence had been received following the December 2000 
correspondence.  

In January 2001, VA medical records were received showing 
that the veteran was treated for left knee problems in 
January 1990, and that an assessment of degenerative joint 
disease of the left knee was made in January 1991.  A VA 
medical record dated in September 2001 notes a history of 
degenerative joint disease of the right and left knees.  

Additional VA medical records, dated from 1989 to 1991 were 
received by the RO in February 2002.  The earliest of these 
records, dated in July 1989, indicates that the veteran 
reported pain in both knees and both knees giving way.  
Another July 1989 record shows an assessment of probable 
degenerative joint disease or inflammatory arthritis.  In an 
August 1989 record, the veteran gave a history of several 
knee injuries in 1975 while in service.  An assessment of 
left knee pain without ligamentous disability was made.  The 
remainder of the records document patellofemoral syndrome and 
degenerative joint disease of the left knee.  

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim, received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as he filed his attempt to reopen in October 2000.  

IV.  Analysis

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for bilateral knee 
disorders.  

In an October 1989 decision, the RO determined that service 
connection for bilateral knee disorders was not warranted, 
reasoning that the knee injuries of which the veteran had 
complained in service had resolved at that time, in the 
absence of evidence of continuity during his civilian 
pursuits from 1976 to 1989.  The veteran was notified of that 
decision in October 1989, and did not appeal.  The October 
1989 rating action represents the most recent final decision 
regarding these claims.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103.  The December 1989 letter from the RO was 
not a full adjudication, but merely advised the veteran of 
the new-and-material-evidence requirement to reopen the 
claim.  Accordingly, the Board must review the evidence 
submitted since the October 1989 decision in order to 
ascertain whether new and material evidence has been 
submitted.  

Since the October 1989 rating action, essentially the only 
clinical evidence which has been submitted consists of VA 
medical records dated from 1989 to 1991.  This evidence shows 
that he now suffers from bilateral knee problems, manifested 
by degenerative joint disease.  This evidence although new, 
is not material.  In Morton v. Principi, 3 Vet. App. 508, 509 
(1992), the Court held that medical records describing the 
veteran's current condition are not material to the issue of 
service connection and are not sufficient to reopen a claim 
for service connection based upon new and material evidence.

Since the October 1989 rating action, the veteran has also 
submitted his own statements to the effect that his bilateral 
knee problems were incurred during service, and that they 
have continued from service until the present time.  However, 
the evidence added to the record since October 1989 contains 
no medical evidence or opinion which supports the veteran's 
contentions.  While he may sincerely believe that such a 
relationship exists, lay persons are not considered competent 
to offer medical opinions, and testimony to that effect does 
not provide a basis upon which to reopen a claim for service 
connection.  Moray v. Brown, 5 Vet. App. 211 (1993).

No clinical evidence, either VA or non-VA, has established or 
even suggested that the currently manifested knee disorders 
had their onset in service or are etiologically related to 
service.  Moreover, as pointed out by the RO at the time of 
the October 1989 rating action, there is still no objective 
evidence of continuity of symptomatology of any knee 
disorders from 1976 to 1989.  

In conclusion, the evidence submitted for the record since 
October 1989 fails to constitute evidence bearing directly 
and substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  In this case, upon consideration of the 
totality of the evidence both of record prior to and 
following the RO's October 1989 decision, the Board concludes 
that new and material evidence has not been submitted.  The 
claim may therefore not be reopened.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2002).



ORDER

New and material evidence not having been submitted, the 
claim for service connection for bilateral knee disorders is 
denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



